ORDER
PER CURIAM.
Plaintiffs, Paula K. Muehling and John W. Muehling appeal from a judgment entered on a jury verdict in favor of defendant, Missouri Athletic Club in a slip and fall action seeking damages for personal injuries suffered by Paula K. Muehling when she fell on the floor at Missouri Athletic Club, and for loss of consortium suffered by John W. Muehling. Plaintiffs alleged that Missouri Athletic Club permitted a slippery substance to remain on the floor of the Art Lounge Room which caused Paula K. Muehling to slip and fall injuring her back and, further as a result, husband incurred medical expenses for Paula K. Muehling, and lost her support, earnings and consortium. On appeal, plaintiffs contend that the trial court erred in excluding *177certain testimony of Paula K. Muehling and a witness, Patricia Nogar.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.